t c summary opinion united_states tax_court scott lynd symonds petitioner v commissioner of internal revenue respondent docket no 8819-04s filed date scott lynd symonds pro_se luanne s dimauro for respondent goldberg special_trial_judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect at the time the petition was filed the decision to be entered is not reviewable by any other court and this opinion should not be cited as authority unless otherwise indicated subsequent section references are to the internal_revenue_code in effect for the year in issue respondent determined a deficiency in petitioner’s federal_income_tax of dollar_figure for the taxable_year the issues for decision are whether petitioner is entitled to claim a dependency_exemption deduction for ah and whether petitioner is entitled to head-of-household filing_status for taxable_year background some of the facts have been stipulated and are so found the stipulation of facts and the attached exhibits are incorporated herein by this reference petitioner resided in new haven connecticut on the date the petition was filed in this case sometime before petitioner and marilee peterson ms peterson formerly known as marilee herrera began a romantic affair petitioner and ms peterson never married during the course of their relationship ms peterson gave birth in to a child ah sometime in petitioner and ms peterson ended their romantic affair and moved into separate residences petitioner and ms peterson have lived separately at all times since their romantic relationship ended because of a custody dispute between petitioner and ms peterson regarding ah the superior court of the judicial district of new haven connecticut entered an order on november 1the court uses only the minor child’s initials resolving the custody dispute the order provides in pertinent part as follows the court orders joint legal custody of the minor child ah to both the mother ms peterson and father petitioner with residential custody awarded to the mother the court orders all major decisions concerning the child educational medical and the like are to be made only after full consultation with both parents the father’s visitation is to begin pincite am tuesday until pm thursday starting next fall the father can pick up the minor child after school on mondays with the same pm thursday drop off each parent is to have weeks uninterrupted in the summer alternating first choice the mother gets first choice this summer and in even years from there-on the court adopts attorney wallace’s proposed orders with respect to holiday visitation schedule the court orders the father to pay dollar_figure week child_support in accordance with the child_support guidelines the mother is to maintain medical insurance for the child the mother is to pay the first dollar_figure of unreimbursed medical costs and the father is to pay of the remaining balance of unreimbursed medical costs if the mother loses or changes employment and her medical benefits the father is to pick up medical coverage through his employment if available attorney wallace’s proposed orders with respect to a holiday visitation schedule provides in pertinent part as follows now comes the guardian ad litem for the minor child and hereby say this gal was appointed to represent ah after investigation by the gal the gal respectfully requests the following orders c the following holidays will be alternated i halloween and thanksgiving christmas eve from p m to a m ii christmas day child will be with mother the rest of the day the child shall be with father until p m iii on christmas eve the child will be with father at the same times child was with mother during christmas eve and christmas day of and shall alternate thereafter iv easter memorial day labor day and new year’s day shall be with mother unless holiday falls on regular scheduled time with father v 4th of july with father vi father’s day with father vii mother’s day with mother viii each parent will have at least two weeks vacation with child during taxable_year pursuant to the order of the superior court in new haven connecticut petitioner had physical custody of ah from p m on mondays until p m on thursdays petitioner had physical custody of ah for big_number hours during the taxable_year ms peterson had physical custody of ah for big_number hours during the year at issue on or about date petitioner filed his form_1040 u s individual_income_tax_return for the taxable_year in the return petitioner filed as a head-of-household and claimed a dependency_exemption deduction for ah there was no attachment regarding any waiver or declaration such as a form_8332 release of claim to exemption for child of divorced or separated parents executed by ms peterson stating that she was releasing her claim to exemption of ah ms peterson did not sign a form_8332 or a statement conforming to the substance of form_8332 for the taxable_year subsequently respondent issued a notice_of_deficiency to petitioner in which respondent disallowed petitioner’s claimed dependency_exemption deduction for ah and changed petitioner’s filing_status from head-of-household to single deduction for dependency_exemption discussion2 sec_151 allows as a deduction an exemption for each dependent of the taxpayer see sec_151 sec_152 defines the term dependent to include a taxpayer’s child provided that more than half of the child’s support was received from the taxpayer or is treated under sec_152 as received from the taxpayer in the case of a child whose parents have lived apart at all times during the last months of the calendar_year sec_152 provides as a general_rule that the child shall be treated as receiving over half of his or her support from the custodial_parent petitioner argues that sec_152 does not apply in the present circumstance instead he argues that sec_152 2we decide the issues in this case without regard to the burden_of_proof accordingly we need not decide whether the general_rule of sec_7491 is applicable in this case see 116_tc_438 applies to his situation petitioner bases his argument on the fact that he has never been divorced nor legally_separated from ms peterson however petitioner is mistaken sec_152 applies to any parents regardless of marital status where the parents live apart at all times during the last months of the calendar_year and pursuant to sec_152 the child is in the custody of one parent for more than one-half of the calendar_year 121_tc_245 therefore even though petitioner has never been divorced or legally_separated from or married to ms peterson on the basis of his testimony that he lived separately from ms peterson for the entire taxable_year sec_152 controls here with this proposition in mind we must determine whether petitioner or ms peterson was the custodial_parent in taxable_year sec_1_152-4 income_tax regs provides that custody will be determined by the terms of the most recent decree if there is one in effect in the event of so-called split or joint custody ‘custody’ will be deemed to be with the parent who as between both parents has the physical custody of the child for the greater portion of the calendar_year id in the present case the order of the superior court in new haven connecticut is the most recent pronouncement on the custody of ah and it provides for joint custody with residential custody awarded to ms peterson further the parties have stipulated that ms peterson had physical custody of ah for more than half of the taxable_year therefore ms peterson was the custodial_parent in and petitioner was the noncustodial_parent sec_152 provides an exception to the general_rule of sec_152 pursuant to that exception the child shall be treated as receiving more than half of his or her support from the noncustodial_parent if a the custodial_parent signs a written declaration in such manner and form as the secretary may by regulations prescribe that such custodial_parent will not claim such child as a dependent for any taxable_year beginning in such calendar_year and b the noncustodial_parent attaches such written declaration to the noncustodial parent’s return for the taxable_year beginning during such calendar_year see sec_1_152-4t a q a-3 temporary income_tax regs fed reg date the declaration required by sec_152 must be made either on form_8332 or on a statement conforming to the substance of that form 114_tc_184 affd sub nom 293_f3d_1208 10th cir to meet the requirements of sec_152 the written declaration if not made on the official form provided by the internal_revenue_service irs shall conform to the substance of such form sec_1_152-4t a q a-3 temporary income_tax regs supra in the present case ms peterson as the custodial_parent did not sign a form_8332 or any written declaration or statement agreeing not to claim the exemption for ah and no such form declaration or statement was attached to petitioner’s tax_return for the year in issue the law is clear that petitioner is entitled to the child dependency_exemption in only if he complied with the provisions of sec_152 petitioner has failed in this regard it follows therefore that the exception set forth in sec_152 does not apply and that the general_rule of sec_152 does apply accordingly petitioner is not entitled to deduct a dependency_exemption for ah for taxable_year sec_152 miller v commissioner supra respondent’s determination on this issue is sustained head-of-household as previously stated petitioner filed hi sec_2001 federal_income_tax return as a head-of-household and respondent changed the filing_status to single in the notice_of_deficiency sec_1 imposes a special income_tax rate on an individual filing as head-of-household sec_2 provides the requirements for head-of-household filing_status as relevant here to qualify as a head of a household a taxpayer must a be unmarried at the end of the taxable_year b not be a surviving_spouse and c maintain as the taxpayer’s home a household that constitutes for more than one-half of the taxable_year the principal_place_of_abode of a son or daughter of the taxpayer sec_2 the parties have stipulated that ms peterson had physical custody of ah for more than one-half of the year it follows therefore that petitioner is not entitled to claim head-of- household filing_status we sustain respondent’s determination with respect to this issue furthermore we have considered all of the other arguments made by petitioner and to the extent that we have not specifically addressed them we conclude they are without merit reviewed and adopted as the report of the small_tax_case division decision will be entered for respondent
